 


110 HCON 33 IH: Expressing the sense of Congress that the President should not initiate military action against Iran without first obtaining authorization from Congress.
U.S. House of Representatives
2007-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 33 
IN THE HOUSE OF REPRESENTATIVES 
 
January 16, 2007 
Mr. DeFazio (for himself, Mr. Holt, Mr. Payne, Mr. Rothman, Mr. Cummings, Mr. Farr, Ms. Woolsey, Mr. Doggett, Ms. Lee, Mr. Conyers, Mr. Stark, Mr. Kucinich, Ms. Corrine Brown of Florida, Ms. McCollum of Minnesota, Ms. Hooley, Mr. McGovern, Mr. Thompson of California, Mr. Blumenauer, Mr. Capuano, and Mr. Murtha) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the President should not initiate military action against Iran without first obtaining authorization from Congress. 
 
 
Whereas Article I, Section 8 of the United States Constitution grants Congress the power to declare war, to lay and collect taxes, to provide for the common defense and general welfare of the United States, to raise and support armies, to provide and maintain a navy, to make rules for the regulation for the land and naval forces, to provide for calling forth the militia to execute the laws of the Union, suppress insurrections and repel invasions, to provide for organizing, arming, and disciplining, the militia, and to make all laws necessary and proper for carrying into execution . . . all . . . powers vested by this Constitution in the Government of the United States; 
Whereas the Constitution also grants Congress exclusive power over the purse, No money shall be drawn from the Treasury but in consequence of appropriations made by law; 
Whereas the sole war power granted to the executive branch through the President can be found in Article II, Section 2, which states, “The President shall be the Commander-in-Chief of the Army and Navy of the United States, and of the Militia of the several States, when called into actual Service of the United States . . .”; 
Whereas President George W. Bush and his Administration have argued that this “Commander-in-Chief” clause grants the President wide latitude to engage United States military forces abroad without prior authorization from Congress; 
Whereas the President further argues that previous unilateral actions by presidents of both political parties add credence to this interpretation of the Constitution; 
Whereas in reality, nothing in the history of the “Commander-in-Chief” clause suggests that the authors of the provision intended it to grant the executive branch the authority to engage United States forces in military action without any prior authorization from Congress, except to allow the President to repel sudden attacks and immediate threats; 
Whereas in the Federalist Paper Number 69, while comparing the lesser war-making power of the United States President versus the King of Great Britain, Alexander Hamilton wrote, . . . the President is to be commander-in-chief of the Army and Navy of the United States. In this respect his authority would be nominally the same with that of the King of Great Britain, but in substance much inferior to it. It would amount to nothing more than the supreme command and direction of the military and naval forces, as first General and admiral of the Confederacy; while that of the British king extends to the declaring of war and to raising and regulating of fleets and armies, all which, by the Constitution under consideration, would appertain to the legislature.; 
Whereas James Madison declared that it is necessary to adhere to the fundamental doctrine of the Constitution that the power to declare war is fully and exclusively vested in the legislature; 
Whereas in 1793, President George Washington, when considering how to protect inhabitants of the American frontier, instructed his Administration that no offensive expedition of importance can be undertaken until after [Congress] have deliberated upon the subject, and authorized such a measure; 
Whereas in 1801, Thomas Jefferson sent a small squadron of frigates to the Mediterranean to protect against possible attacks by the Barbary powers; he told Congress that he was unauthorized by the Constitution, without the sanction of Congress, to go beyond the line of defense.; and he further noted that it was up to Congress to authorize measures of offense also; 
Whereas with respect to Iran, according to the most definitive United States intelligence report, Iran is several years away from developing a nuclear weapon, and even the most pessimistic analysis by outside experts puts the timeline at least three years away, assuming Iran suffers no setbacks during development, which would be unprecedented; 
Whereas diplomatic efforts involving Iran, the United States, the European Union, Russia, the People’s Republic of China, the International Atomic Energy Agency, and the United Nations Security Council continue; and 
Whereas, despite these diplomatic efforts and statements by President Bush and other members of his Administration that diplomacy is the preferred route, there are an increasing number of reports that preparations for war are underway: Now, therefore, be it  
 
That Congress— 
(1)strongly believes initiating military action against Iran without congressional approval does not fall within the President’s Commander-in-Chief powers under the Constitution; 
(2)rejects any suggestion that Public Law 107–40, the authorization of force resolution approved in response to the terrorist attacks of September 11, 2001, explicitly or implicitly, extends to authorizing military action against Iran, including over its nuclear program; 
(3)rejects any suggestion that Public Law 107–243, the authorization of force resolution approved by Congress to go to war with Iraq, explicitly or implicitly, extends to authorizing military action against Iran, including over its nuclear program; and 
(4)strongly and unequivocally believes that seeking congressional authority prior to taking military action against Iran is not discretionary, but is a legal and constitutional requirement. 
 
